Title: To Alexander Hamilton from John Steele, 17 [September] 1793
From: Steele, John
To: Hamilton, Alexander



Salisbury [North Carolina] 17th. [September] 1793
Sir,

Apologies are always unpleasant, and if they were not, I am vain enough to hope that you wou’d consider one for this intrusion, superfluous.
To a delicate and cultivated mind it is painfull to write or speak of One’s self, to me it is peculiarly so, and nothing cou’d have surmounted my reluctance on this occasion, but the perfect respect which I feel for your character, and an entire confidence in the generosity of your disposition.
A great mind scarcely capable of doing wrong itself readily overlooks the weaknessess and imperfections of another, and it is a characteristic, not the least amiable, of such a mind, to inspire respectfull confidence while it represses, even the appearance of impertinence.
Without trespassing further upon your time give me leave to inform you, that I am extreemly desirous to be employed in some respectable situation by the Executive of the united States, and to solicit your interference in my favor is the principal object of this letter.
Disclaiming any sort of vanity which might be supposed to spring up in a young mans mind from such a reflection, I am conscious that at the next elections I could be placed in either house of Congress. But this would not suit my circumstances, still less my disposition. Some reasons on this head I have detailed in a letter to Mr. Coxe, which he is at liberty to shew you if required.
Diffidence respecting a voluntary offer of my services to a government in which I am scarcely known, and living in a state unfavorably situated, deterred me from making this application sooner; but such scruples have at length given way to a conviction that I coud be instrumental in promoting the public interest, and perhaps never more essentially than during the next sessions of Congress.

That I possess the disposition to be so, need not be added. To support a constitution which has cost the best people in the Union so much pains to establish, to counteract the nefarious designs of its enemies, and to rally round the Federal government as a Standard where our most precious interests are well secured, is the duty of men who possess talents, property, reputation, or influence. Of this, if ever I doubted, my doubts have been removed by late political occurrences, none of which are more alarming to the friends of systematic and stable government, than the unwise, indecent, and poisonous opposition, to the declaration of neutrality. The decided and patriotic part which the President took on that subject, has raised him some enemies here as well as in Philada. but it has encreased the veneration and love of all the sober minded, welwishers of National prosperity. Our state elections are over, I have accepted a seat in the Assembly, Colo. Davie whom you have often heard me speak of, is also in, and if there can be a necessity for such a measure, or if it wou’d be even satisfactory, I am sure the Legislature woud express in decided terms an approbation of the wisdom which dictated that Proclamation. Though I am sure that success woud attend such a motion through both houses, yet I cannot help questioning the propriety of an individual state interfereing at all, either to approve or censure the administration of the general Government.
No step shall be taken in relation to it without due deliberation, and advice wou’d not be unacceptable. Neutrality is the wish of every good man in this State who has sense enough to know his country’s solid interest, and the President may be assured of this, without our troubling him to answer a profusion of addresses.
If you will take the trouble to read the latter part of the inclosed, you will percieve in fewer words than I cou’d express it, what we think of a certain man and some of his transactions in the diplomatic line. Such a consummate instance of Jacobine impudence, must forever remain unparalelled in the annals of this country.
I have the honor to be,   Sir   With perfect respect   Your most humble Servant

Jno. Steele
Colo. Hamilton

